DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Preliminary Amendment
The following detailed action acknowledges the preliminary amendments of the response filed on 7th January 2022. The amendments in the filed response have been entered. 
Claims 21-22, 27, 29, 31-36, 38-40 have been amended
Claims 1-20 and 37 are confirmed to have been cancelled. 
Claims 21-36 and 38-40 are pending in the application and the status of the application is currently pending. 

Claim Objections
Claim 21, 26 and 33 are objected to because of the following informalities:  
Claims 21, 26 and 33 recite the similar limitation store configured to sell digital content. Upon review of the Specification, the stores configured to sell are recited selling rights to the digital content, they do not sell the digital content itself. Referring to the Specification, a suggested correction would be store configured to provide  digital content.
Claims 21 and 33 recite the similar limitation a non-vetted customer. Claim 26 recites similar limitations a vetted customer and a government-vetted customer. Upon review of the Specification, the digital content is not requested by a non-vetted customer or by a government vetted customer. The Specification describes the customer requesting the digital content and refers to the users of the NDT device as the customer. Referring to the Specification, a suggested correction would be a  customer, a  customer and a government customer. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 21, 24-30, 32-35 and 38-39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Spagna (US 2006/0089912, hereinafter “Spagna”), in view of Monk (US 2005/0107990, hereinafter “Monk”), in view of York (US 20100153168, hereinafter “York”).
Regarding Claims 21, Spagna teaches 
provide a [content system], the [system] implemented by executing the executable instructions, (interpreting a system that provides a service: “The Content Provider(s) 101 may specify through configuration options, what information is prompted for on the product selection interface. Enough information is entered to uniquely identify the product. Optionally, additional fields may be included to request manual entry of the information required to initiate the audio processing phase in parallel with the meta data acquisition. If not provided manually, this information can optionally be retrieved from default configuration settings or from the Database 160 of the Content Provider(s), obtained in the first stage of Meta data Processing as in Automatic Metadata Acquisition Process 803.” See Spagna in [0548]);
a repository of digital content created by a plurality of entities, (Electronic Digital Content Store(s), See Spagna in [0168])
wherein the digital content comprises an executable content that is executed by [a device] device during operations of the […] device to cause the [device] device to provide [a service], the executable content causing the […] device to generate the overlay-enhanced views by displaying one or more overlays, the one or more overlays selected from a plurality of overlays (“The End-User Device(s) 109 also provides a variety of additional features and functions like creating play lists, managing the digital content library, displaying information and images during content playback, and recording to external media devices. These functions vary based on the services these applications are supporting and the type of devices the applications are designed for. … The applications designed to support a PC based web interface Content 113 service consists of two executable software applications: the SC(s) Processor 192 and the Player Application 195. The SC(s) Processor 192 is an executable application which is configured as a Helper Application into the End-User(s) Web Browser 191 to handle SC(s) File/MIME Types. This application is launched by the Browser whenever SC(s) are received from the Electronic Digital Content Store(s) 103, the Clearinghouse(s) 105, and the Content Hosting Site(s) 111. It is responsible for performing all required processing of the SC(s) and eventually adding Content 113 to the Digital Content Library 196 of the End-User(s). … The Player Application 195 is a stand-alone executable application which the End-User(s) loads to perform Content 113 in his Digital Content Library 196, manage his Digital Content Library 196 and create copies of the Content 113 if permitted. Both the Player Application 195 and SC(s) Processor 192 applications can be written in Java, C/C++ or any equivalent software. In the preferred embodiment, the applications can be downloaded from computer readable means such as website.” See Spagna in [0782]-[0784]); and
a public store created by a [content] provider included in the plurality of entities (“Content hosting on the Secure Digital Content Electronic Distribution System 100 is designed to allow the Content Provider(s) 101 to either host their own Content 113 or share a common facility or a set of facilities.” See Spagna in [0708]) 
and configured to [provide] the digital content to a […] customer (“The End-User Device(s) 109 communicates to this Content Hosting Site(s) 111 when it wants to download the Content SC(s) 630.” See Spagna in [0711]), 
wherein the digital content is executable by the […] device (interpreting the server only provides content and not sell: “The End-User Device(s) 109 can be any player device that contains an End-User Player Application 195 (described later) compliant with the Secure Digital Content Electronic Distribution System 100 specifications. These devices may include PCS, set top boxes (IRDs), and Internet appliances. The End-User Player Application 195 could be implemented in software and/or consumer electronics hardware. In addition to performing play, record, and library management functions, the End-User Player Application 195 performs SC processing to enable rights management in the End-User Device(s) 109. The End-User Device(s) 109 manages the download and storage of the SCs containing the Digital Content; requests and manages receipt of the encrypted Digital Content keys from the Clearinghouse(s) 105; processes the watermark(s) every time the Digital Content is copied or played; manages the number of copies made (or deletion of the copy) in accordance with the Digital Content's Usage Conditions; and performs the copy to an external media or portable consumer device if permitted.” See Spagna in [0176]) 
wherein the digital content includes training content associated with [providing a service] and inspection services for performing inspection […] (interpreting the functions of the device are outside of the scope of the claimed invention: “When the End-User(s) clicks on the direct link to the Offer SC(s) 641, the Offer SC(s) 641 is downloaded to the browser End-User Device(s) 109 launching a helper application which opens the container and present the offer page included in the Offer SC(s) 641. This page contains a form to collect customer information including credit card information and purchase option selection. The form then gets submitted directly to the Clearinghouse(s) 105 for financial settlement and processing. Optionally, this form may contain the fields needed to use the End-User(s)' credit information or industry standard local transaction handler.” See Spagna in [0757]).
Spagna substantially teaches an ecosystem, where the system of Spagna includes the repository of digital content and a public store created by a plurality of entities and configured to sell the digital content to a customer (as shown in Spagna above). 
Spagna does further teach the content system communicatively coupled to the End-User Player Application (“[0244] 135 After the Electronic Digital Content Store(s) 103 Web Site is updated, the Content 113 is available to End-User(s) surfing the Web. [0245] 136 When an End-User(s) finds Content 113 that they want to buy, they click on a content icon, such as a music icon, and the item is added to his/her shopping cart which is maintained by the Electronic Digital Content Store(s) 103. When the End-User(s) completes shopping they submit the purchase request to the Electronic Digital Content Store(s) 103 for processing.” See Spagna in [0244]-[0245]).
Spagna does not expressly teach the digital content is executable by a NDT device during an inspection of machinery.  
However, Monk does teach 
wirelessly connecting to a server managing a plurality of downloadable digital content relating to testing of equipment ("the server 14 initiates the update process by notifying the selected testing device 16 that an update is necessary, via communication 210 ... In the next operation, the selected testing device 16 receives the communication from the server 14, and submits an acknowledgment message to the server 14, via communication 220." See Monk in [0035]-[0036]; "The server 14 might be a Network Troubleshooting Center (NTC) operating as a server." See Monk in [0027]; "each server 14 and each testing device 16 include a web server 18, 22 and web applications 20, 24, which are used to communicate between the server 14 and the testing device 16." See Monk in [0032]);
downloading a package of digital content from the [server] ("The selected testing device 16 then proceeds to download the installation package from the server 14, via communication 230, and sends a status update of the download to the server 14, via communication 240." See Monk in [0036]);
executing the downloaded package of digital content ("In a next operation, the testing device 16 prepares the package for installation, via communication 260, which has been downloaded from the server 14 ... In a following operation, the testing device 16, executes the installation package (not shown) downloaded from the server 14, and sends a status update of the execution package to the server 14, via communication 290." See Monk in [0038]).
It would have been obvious to a person having ordinary skill in the art, at the date the claimed invention was made, to include in the teachings of Spagna to “execute the digital content used for a testing device”, as taught by Monk, because it includes the security of the digital content with digital rights management. 
The limitation cause the NDT device to provide overlay-enhanced views of visual observation data in a display of the NDT device while performing nondestructive visual observations of a machinery asset during an inspection of the machinery asset … displaying one or more overlays atop un-enhanced visual observation data provided by the NDT device using a synchronization signal is descriptive of the functions of the NDT device, which describe the use of the display of the NDT device but is not within the scope of the claimed invention. This limitation is further taught by Spagna in view of Monk, as shown above. 
Spagna, in view of Monk, does not expressly teach equipment for inspection of machinery.  
However, York does teach an inspection device capable of executing the digital content for inspection of machinery ("A media sample is defined to be a photograph, a sequence of photographs, an ultrasonic image, an infrared image, any other type of mechanically, chemically or electromagnetically-obtained image, a video with an audio component, a video without an audio component, or any other visual or set of visual media or the like." See York in [0048]; “This inspection software can generally be best executed by a multi-function handheld device, carried to and used in the physical proximity of an inspection component by the inspector.” See York in [0055]).
It would have been obvious to a person having ordinary skill in the art, at the date the claimed invention was made, to include in the teachings of Spagna “the inspection device”, as taught by York, because it defines the equipment that is modified and that uses the digital content. 
Regarding Claim 33, Spagna teaches 
a […] device [used to provide a service] (“[0244] 135 After the Electronic Digital Content Store(s) 103 Web Site is updated, the Content 113 is available to End-User(s) surfing the Web. [0245] 136 When an End-User(s) finds Content 113 that they want to buy, they click on a content icon, such as a music icon, and the item is added to his/her shopping cart which is maintained by the Electronic Digital Content Store(s) 103. When the End-User(s) completes shopping they submit the purchase request to the Electronic Digital Content Store(s) 103 for processing.” See Spagna in [0244]-[0245]),
wherein the […] device is configured to download digital content created by a plurality of entities, 
wherein the digital content comprises an executable content that is executed by […] device during operations of the […] device to cause the […] device to provide [a service], the executable content causing the […] device to generate the overlay-enhanced views by displaying one or more overlays, the one or more overlays selected from a plurality of overlays, ("The selected testing device 16 then proceeds to download the installation package from the server 14, via communication 230, and sends a status update of the download to the server 14, via communication 240." See Spagna in at least [0036]); 
an NDT ecosystem communicatively coupled to the NDT device, (See Spagna in [0548])
the NDT ecosystem including a repository of the digital content (See Spagna in [0168]);
a public store created by a [content] provider included in the plurality of entities (See Spagna in [0708]) 
and configured to [provide] the digital content to a […] customer, (See Spagna in [0711]) 
wherein the digital content is executable by the NDT device (See Spagna in [0176]) 
wherein the digital content includes training content associated with [providing a service] and inspection services for performing inspection […] (interpreting the functions of the device are outside of the scope of the claimed invention: See Spagna in [0757]); and
a mobile device, communicatively coupled to the […] device and configured to receive the sensor data, the mobile device configured to control operation of the […] device during [providing service]  (“The End-User Device(s) 109 communicates to this Content Hosting Site(s) 111 when it wants to download the Content SC(s) 630.” See Spagna in [0711]).
Spagna substantially teaches an ecosystem, where the system of Spagna includes the repository of digital content and a public store created by a plurality of entities and configured to sell the digital content to a customer (as shown in Spagna above).
Spagna does further teach the content system communicatively coupled to the End-User Player Application (See Spagna in [0244]-[0245])
Spagna does not expressly teach the digital content is executable by a NDT device during an inspection of machinery.  
However, Monk does teach 
wirelessly connecting to a server managing a plurality of downloadable digital content relating to testing of equipment ("the server 14 initiates the update process by notifying the selected testing device 16 that an update is necessary, via communication 210 ... In the next operation, the selected testing device 16 receives the communication from the server 14, and submits an acknowledgment message to the server 14, via communication 220." See Monk in [0035]-[0036]; "The server 14 might be a Network Troubleshooting Center (NTC) operating as a server." See Monk in [0027]; "each server 14 and each testing device 16 include a web server 18, 22 and web applications 20, 24, which are used to communicate between the server 14 and the testing device 16." See Monk in [0032]);
downloading a package of digital content from the [server] ("The selected testing device 16 then proceeds to download the installation package from the server 14, via communication 230, and sends a status update of the download to the server 14, via communication 240." See Monk in [0036]);
executing the downloaded package of digital content ("In a next operation, the testing device 16 prepares the package for installation, via communication 260, which has been downloaded from the server 14 ... In a following operation, the testing device 16, executes the installation package (not shown) downloaded from the server 14, and sends a status update of the execution package to the server 14, via communication 290." See Monk in [0038]).
It would have been obvious to a person having ordinary skill in the art, at the date the claimed invention was made, to include in the teachings of Spagna to “execute the digital content used for a testing device”, as taught by Monk, because it includes the security of the digital content with digital rights management. 
The limitation cause the NDT device to provide overlay-enhanced views of visual observation data in a display of the NDT device while performing nondestructive visual observations of a machinery asset during an inspection of the machinery asset … displaying one or more overlays atop un-enhanced visual observation data provided by the NDT device using a synchronization signal is descriptive of the functions of the NDT device, which describe the use of the display of the NDT device. This limitation is further taught by Spagna in view of Monk, as shown above. 
Spagna, in view of Monk, does not expressly teach equipment for inspection of machinery.  
However, York does teach an inspection device capable of executing the digital content for inspection of machinery (See York in [0048] and [0055]).
It would have been obvious to a person having ordinary skill in the art, at the date the claimed invention was made, to include in the teachings of Spagna “the inspection device”, as taught by York, because it defines the equipment that is modified and that uses the digital content.

Regarding Claim 24, Spagna, in view of Monk, in view of York, teaches the limitations of claim 21. Spagna further teaches wherein the digital content comprises non-executable digital content (interpreted as a text file: Usage Conditions, See Spagna in [0166]).
Regarding Claim 25, Spagna, in view of Monk, in view of York, teaches the limitations of claim 24. Spagna further teaches wherein the non-executable digital content comprises an NDT device manual, a regulatory document or a combination thereof (Usage Conditions, See Spagna in [0166]).
Regarding Claim 26, Spagna, in view of Monk, in view of York, teaches the limitations of claim 21. Spagna further teaches wherein the NDT ecosystem further comprises a private store configured to [provide] the digital content to a […] customer, and an export controlled store configured to [provide] export controlled digital content to a government […] customer, or a combination thereof (interpreting the digital content is specific to the customer: “Digital watermarking also provides the means to identify the origin of authorized or unauthorized copies of Content. An initial watermark in the Content is embedded by the content proprietor to identify the content proprietor, specify copyright information, define geographic distribution areas, and add other pertinent information. A second watermark is embedded in the Content at the End-User Device(s) to identify the content purchaser (or licensee) and End-User Device(s), specify the purchase or license conditions and date, and add any other pertinent information.” See Spagna in [0158]).
Regarding Claim 27, Spagna, in view of Monk, in view of York, teaches the limitations of claim 21. Spagna further teaches download the digital content into a memory of the NDT device based on an identifier identifying the machinery asset (“Once an Electronic Digital Content Store(s) 103 completes a valid request for electronic Content 113 from an End-User(s), the Electronic Digital Content Store(s) 103 is responsible for authorizing the Clearinghouse(s) 105 to release the decryption key for the Content 113 to the customer. The Electronic Digital Content Store(s) also authorizes the download of the SC containing the Content 113.” See Spagna in [0170]). 
Regarding Claim 28, Spagna, in view of Monk, in view of York, teaches the limitations of claim 27. Spagna further teaches wherein the instructions are further configured to cause the NDT device to be controlled remotely via a mobile device communicatively coupled to the NDT device. (“In this alternate embodiment, instead of downloading Content 113 or even the Player Application 195 itself over tele-communications lines such as telephone lines, cable TV, direct TV, the Internet and other wired and wireless communications infrastructure, in this embodiment a computer readable medium is described.” See Spagna in [0786]).
Regarding Claims 29 and 38, Spagna, in view of Monk, in view of York, teaches the limitations of claims 28 and 33. Spagna, in view of Monk, in view of York, further teaches 
analyzing inspection data generated by the NDT device during the inspection of the machinery asset (“GUI measurement objects 72 are for configuring and controlling, from GUI 16, measurements running on a physical agent. GUI measurement objects 72 might also, for example, provide a results view of a measurement. GUI measurement objects 72 would, for example, typically provide for a consistent look and feel for all measurements regardless of the underlying agent type, via the use of common APIs to configure the measurements and display their results.” See Monk in [0040]);
recording the inspection data in a memory of the mobile device (“The scanning of the tag may be done by a corresponding tag reader either embedded in the inspector's handheld device, or embodied in a separate dedicated device, implemented in whichever way is necessary to read the corresponding tag, whether by way of visual identification, radio frequency identification, or the like, and store a record of the scanning operation.” See York in [0060]); and
guiding the inspection of the machinery using menu-driven inspection techniques (“GUI test objects 74 would, for example, typically provide for a consistent look and feel for all measurements regardless of the underlying agent type, via the use of common APIs to configure the measurements and display their results. GUI measurement objects 72 are derivable to create new measurements. Similarly, GUI test objects 74 are derivable to create new tests.” See Monk in [0041]).
Regarding Claims 30 and 39, Spagna, in view of Monk, in view of York, teaches the limitations of claims 29 and 38. Spagna, in view of Monk, in view of York, further teaches 
determining one or more of a part replacement schedule, a maintenance schedule, a machinery utilization schedule, a personnel usage schedule, and a new inspection schedule (See Monk in [0041]); and 
generating one or more reports associated with the analysis (“In the situation where the unique machine-readable tag deployed at the logical inspection point is found to be in sub-optimal condition, the industrial inspection method 150 proceeds to block 102, where the inspector may report the condition that justifies the sub-optimal condition. This reporting may be done in addition to or in lieu of scanning the machine-readable tag.” See York in [0045]).
Regarding Claim 32, Spagna, in view of Monk, in view of York, teaches the limitations of claim 21. Spagna further teaches the plurality of entities comprise an asset owner, an inspection solution provider, a regulatory entity, an asset OEM, an application developer, or a combination thereof (“The Secure Digital Content Electronic Distribution System 100 encompasses several business elements that comprise an end-to-end solution, including: Content Provider(s) 101 or the proprietors of the Digital Content, Electronic Digital Content Store(s) 103, Intermediate Market Partners (not shown), Clearinghouse(s) 105, Content Hosting Site 111, Transmission Infrastructures 107, and End-User Device(s) 109.” See Spagna in [0164]).
Regarding Claim 34, Spagna, in view of Monk, in view of York, teaches the limitations of claim 33. Spagna further teaches the NDT device is configured to transmit an identifier identifying the machinery to the mobile device ("The Content Provider(s) 101 may specify through configuration options, what information is prompted for on the product selection interface. Enough information is entered to uniquely identify the product. Optionally, additional fields may be included to request manual entry of the information required to initiate the audio processing phase in parallel with the meta data acquisition. If not provided manually, this information can optionally be retrieved from default configuration settings or from the Database 160 of the Content Provider(s), obtained in the first stage of Meta data Processing as in Automatic Metadata Acquisition Process 803." ... "This information may be entered as part of the product selection process or selected via a customized query interface or Web browser function. Specification of this information enables the product to be scheduled for content processing." ... "If adequate information is provided to enable an automated query to the Database 160 of the Content Provider(s)' 101, the job is queued for Automatic Metadata Acquisition Process 803. If the database mapping table has not been configured for the Automatic Meta data Acquisition Process 803, the job is queued for Manual Meta data Entry Process 804 (see Automatic Metadata Acquisition Process 803 section for details on the Database Mapping Table)." See Spagna in [0548]-[0553]).
Regarding Claim 35, Spagna, in view of Monk, in view of York, teaches the limitations of claim 33. Spagna, in view of Monk, further teaches the NDT device is further configured to transmit force feedback data associated with the inspection of the machinery asset to the mobile device (“GUI measurement objects 72 are for configuring and controlling, from GUI 16, measurements running on a physical agent. GUI measurement objects 72 might also, for example, provide a results view of a measurement. GUI measurement objects 72 would, for example, typically provide for a consistent look and feel for all measurements regardless of the underlying agent type, via the use of common APIs to configure the measurements and display their results.” See Monk in [0040]).
Regarding Claim 38, Spagna, in view of Monk, in view of York, teaches the limitations of claim 33. Spagna, in view of Monk, further teaches 
analyzing inspection data generated by the NDT device during the inspection of the machinery;
recording the inspection data in a memory of the mobile device; and
guiding the inspection of the machinery using menu-driven inspection techniques.

Claims 22 and 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Spagna, in view of Monk, in view of York, and further in view of Janes (US 2005/0020902, hereinafter “Janes”).
Regarding Claim 22, Spagna, in view of Monk, in view of York, teaches the limitations of claim 21. Spagna, in view of Monk, in view of York, does not expressly teach wherein the machinery includes a turbomachinery, a compressor, a pump, a turbo expander, a wind turbine, a hydroturbine, and components of the machinery.
However, Janes teaches wherein the machinery includes a turbomachinery, a compressor, a pump, a turbo expander, a wind turbine, a hydroturbine, and components of the machinery (“Illustratively, in the non-destructive testing application, a device (such as circuit board, a system, an airplane fuselage, or a component) may be subjected to quality assurance testing, e.g., may be operated under real-life or high stress conditions for a certain period of time. After the testing is complete the circuit board, system, airplane fuselage, or component may be analyzed by the three-dimensional imaging system to determine if the device still has the necessary structural integrity, e.g., no cracks in the structure or no warping.” See Janes in [0035]).
It would have been obvious to a person having ordinary skill in the art, at the date the claimed invention was made, to include in the teachings of Spagna “three-dimensional imaging system to determine if the device still has the necessary structural integrity”, as taught by Janes, defining the specific test based on the updated digital content. 
Regarding Claim 23, Spagna, in view of Monk, in view of York, teaches the limitations of claim 22. Spagna, in view of Monk, in view of York, does not expressly teach wherein the NDT device includes a fiberscope, a robotic pipe inspection device, a robotic crawler, a borescope, a pan-tilt-zoom (PTZ) camera, an ultrasonic inspection device, an X-ray inspection device, an eddy current inspection device, or a combination thereof.
However, Janes teaches wherein the NDT device includes a fiberscope, a robotic pipe inspection device, a robotic crawler, a borescope, a pan-tilt-zoom (PTZ) camera, an ultrasonic inspection device, an X-ray inspection device, an eddy current inspection device, or a combination thereof (See Janes in at least [0035]).
It would have been obvious to a person having ordinary skill in the art, at the date the claimed invention was made, to include in the teachings of Spagna “three-dimensional imaging system to determine if the device still has the necessary structural integrity”, as taught by Janes, defining the specific test based on the updated digital content. 

Claims 31 and 40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Spagna, in view of Monk, in view of York, and further in view of Galkin (CA 2587557, hereinafter “Galkin”).
Regarding Claims 31 and 40, Spagna, in view of Monk, in view of York, teaches the limitations of claims 29 and 38. Spagna, in view of Monk, in view of York, does not expressly teach transmitting audio data from the mobile device to the NDT device, the audio data including instructions informing an operator of the NDT device of inspection procedures. 
However, Galkin does teach providing audio prompts for playback (“If library server 260 has an updated or more recent copy of client computer system 214 software or mobile playback device 212 software/firmware, the library server copy is downloaded to replace the outdated version of the corresponding client computer system 214 software or mobile playback device software 212. The software is encrypted, scrambled, and digitally signed in a manner similar to the scrambling and delivery of the digital information files. Changes to the ID list, audio prompts, and other configuration data for playback device 212 can be downloaded in a manner similar to the downloading of software updates from library server 260.” See Galkin in [0040]).
It would have been obvious to a person having ordinary skill in the art, at the date the claimed invention was made, to include in the teachings of Spagna “audio prompt changes”, as taught by Galkin, because it improves the material assisting the customer during the use of the NDT device.

Claim 36 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Spagna, in view of Monk, in view of York, and further in view of Bransky (US 2010/0018584, hereinafter “Bransky”).
Regarding Claim 36, Spagna, in view of Monk, in view of York, teaches the limitations of claim 35. Spagna, in view of Monk, in view of York, does not expressly teach transmitting audio data from the mobile device to the NDT device, the audio data including instructions informing an operator of the NDT device of inspection procedures. 
However, Bransky does teach the changes in pressure detected by the piezoelectric actuator (“The piezoelectric actuator translates electric voltage to displacements. In various exemplary embodiments of the invention the displacements are in the nanometer scale at rates in the MHz range. Upon application of an electric field in the thickness direction (the z direction in FIG. 1) a displacement 22 occurs in actuator 20 also in the thickness direction. A displacement directed toward wall 14 results in a mechanical bias in the form of external pressure applied to wall 14 such that the pressure of fluid 18 within microchannel 12 is increased. A displacement directed away from wall 14 releases the bias and reduces the pressure of fluid 18 within microchannel 12. The changes in fluid pressure induce flow changes within microchannel 12. Thus, actuator 20 controls the flow within microchannel 12. … The microfluidic system of the present embodiments can include a network of microchannels for transporting hundreds or thousands of cells or capsules and directing each cell or capsule to a predetermined location where a certain test is performed.” See Bransky in [0083] and [0101]).

Response to Arguments
Applicant’s arguments, filed 7th of January of 2022, with respect to the rejections under 35 USC 101, 35 USC 112 and 35 USC 103 have been fully considered.  
Regarding the rejection under 35 USC 101, the Applicant argues: Claims 37-40 stand rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.
Applicant respectfully disagrees. However, without conceding to the rejections and solely to advance prosecution, as indicated above the Office agreed the claims as amended herein overcome the currently pending rejections. For at least these reasons, withdrawal of the pending rejection under 35 U.S.C. §101 is respectfully requested.
In response: At the cancelation of claim 37, the rejection has been withdrawn. 

Regarding the rejection under 35 USC 112, the Applicant argues: Claims 21-32 and 37-40 are rejected under 35 U.S.C. § 112(a), first paragraph, as failing to comply with the written description requirement.
Applicant respectfully disagrees. However, without conceding to the rejections and solely to advance prosecution, as indicated above the Office agreed the claims as amended herein overcome the currently pending rejections. For at least these reasons, withdrawal of the pending rejection under 35 U.S.C. § 112(a), first paragraph, is respectfully requested.
In response: Regardless of the disagreement, the rejection is based on what is written in the claims that is not written in the Specification, and not what the Applicant deems to be the claimed invention. However, the amendments to claim 21 and the deletion of claim 37 overcome the issue in the claim. Therefore, the rejection has been withdrawn. 
The Applicant further argues: Claims 21-32 and 36-40 are rejected under 35 U.S.C.  112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor or the applicant regards as the invention.
Applicant respectfully disagrees. However, without conceding to the rejections and solely to advance prosecution, as indicated above the Office agreed the claims as amended herein overcome the currently pending rejections. For at least these reasons, withdrawal of the pending rejection under 35 U.S.C. § 112(b), second paragraph, is respectfully requested.
In response: Regardless of the disagreement, the rejection is based on the limitations that cannot be interpreted reasonably where the limitations do not have written description to support the limitation. However, the amendments to claims 21 and 36 and the deletion of claim 37 overcome the issue. Therefore, the rejection has been withdrawn.
The Applicant further argues: Claims 22 and 23 are rejected under 35 U.S.C.  112(d), fourth paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Applicant respectfully disagrees. However, without conceding to the rejections and solely to advance prosecution, as indicated above the Office agreed the claims as amended herein overcome the currently pending rejections. For at least these reasons, withdrawal of the pending rejection under 35 U.S.C. § 112(d), fourth paragraph, is respectfully requested.
In response: The rejection under 112, fourth paragraph, is overcome by the amendments to claims 22 and 23. The rejection has been withdrawn. 

Regarding the rejection under 35 USC 103, the Applicant argues: Claims 21, 24-30, 32-35, and 37-39 stand rejected under 35 U.S.C. § 103(a) as being anticipated by U.S. Publication No. 2006/0089912 of Spagna et al. ("Spagna et al.") in view of U.S. Publication No. 2005/0107990 of Monk et al. ("Monk et al.") in view of U.S. Publication No. 2010/0153168 of York et al. ("York et al."). Applicant respectfully disagrees. 
Claims 22 and 23 stand rejected under 35 U.S.C. § 103(a) as being anticipated by U.S. Publication No. 2006/0089912 of Spagna et al. ("Spagna et al.") in view of U.S. Publication No. 2005/0107990 of Monk et al. ("Monk et al.") in view of U.S. Publication No. 2010/0153168 of York et al. ("York et al.") in view of U.S. Publication No. 2005/0020902 of James("James.").
Applicant respectfully disagrees. However, without conceding to the rejections and solely to advance prosecution, as indicated above the Office agreed the claims as amended herein overcome the currently pending rejections. For at least these reasons, withdrawal of the pending rejection under 35 U.S.C. §103(a) is respectfully requested.
In response: It is unclear how the art does not teach the amended claims. The amended claims, however, were considered and further searched, where results reveal the prior art still teaches the claimed invention. As shown in the rejection above, claims 21-36 and 38-40 remain rejected.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGAR R MARTINEZ-HERNANDEZ whose telephone number is (571)270-0658. The examiner can normally be reached M-F from 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN W. HAYES can be reached on (571) 272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ERM/Examiner, Art Unit 3685

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685